October 6, 2010 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE:TC Power Management Corporation File No.:000-53232 We have read the statements under Item 4.01 of the Current Report on Form 8-K to be filed with the Securities and Exchange Commission on October 6, 2010 regarding the change of auditors. We agree with all statements pertaining to us. We have no basis to agree or disagree with statements pertaining to the successor accountants. /s/MaloneBailey, LLP www.malone-bailey.com Houston, Texas
